Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Alfano, J.), rendered July 5, 1984, convicting him of violation of probation and sentencing him to an indeterminate term of imprisonment of from 1 to 3 years.
Amended judgment affirmed.
There is ample support in the record to sustain the conclusion that the defendant violated the terms and conditions of his probation. In light of its findings, Criminal Term was justified in resentencing the defendant to a period of incarceration of 1 to 3 years. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.